EXAMINER'S COMMENTS

Election/Restrictions
Claims 1-9, 11, 13, 15, 17-21 and 23-34 are allowable. Claims 10 and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species, as set forth in the Office action mailed on 03/30/2020, is hereby withdrawn and claim 10 and 16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-11, 13, 15-21 and 23-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of, “wherein an outward facing surface of said lower section comprises a plurality of vertically extending rib members extending below said sealing section, said plurality of rib members configured to define at least one channel there between, operable to vent fluid and/or gas when said sealing section is not in sealing engagement with said container surface” in combination as claimed in claims 1 and 28 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Williams (US 3,223,269) discloses a closure 13 comprising: (a) a top wall 18 and a side wall 14 depending from said top wall 18; (b) a plug seal device 17 depending from said top wall 18 within said side wall 14; said plug seal device 17 having an upper section comprising a substantially right circular cylindrical tube depending from said top wall 18, a lower section comprising a substantially right circular cylindrical tube, and a sealing section 19 proximate the boundary between said upper section and said lower section; said upper section having an overall wall thickness width and an outer diameter less than an overall wall thickness width and an outer diameter of the sealing section 19; said sealing section 19 operable such that when said plug seal device 17 is inserted in an opening to an inner cavity in a container 10, said sealing section 19 engages with an inner container surface to provide a sealing contact between said sealing section 19 and said inner container surface and wherein wall thickness width of the upper section is greater than wall thickness width of the lower section. However, fails to teach or suggest the specific claim limitations in combination as claimed in claims 1 and 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735